Citation Nr: 0720010	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973, and from August 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for a low back 
disorder.

A hearing at the RO was held in April 2004 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In October 2004, the Board remanded the matter for additional 
evidentiary development.  In an August 2005 decision, the 
Board denied service connection for a low back disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in December 2006, 
the veteran's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a January 2007 order, the Court granted the 
motion, vacated the Board's August 2005 decision, and 
remanded the matter to the Board for further development and 
readjudication.

In light of the joint motion discussed above, a remand of 
this matter is required.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.




REMAND

The veteran seeks service connection for a low back 
disability.  He contends that in the course of his military 
duties as a heavy equipment operator, he sustained trauma to 
his low back, resulting in his current low back disorder.  He 
states that the operator's seat on the heavy equipment he 
operated during service did not include any cushion, 
resulting in jarring to his spine and causing his current low 
back disability.

In the December 2006 joint motion discussed above, the 
parties indicated that in light of the veteran's contentions 
and the evidence of record, a medical examination was 
necessary in order to obtain an opinion regarding the nature 
and etiology of the veteran's claimed low back disability.  
See 38 C.F.R. § 3.159.  The Board notes that service 
connection for Schuermann's disease of the thoracic spine has 
been previously denied.  Such issue in not in appellate 
status

Finally, the Board notes that in December 2001 and November 
2004, the RO provided the veteran with notification letters 
outlining the evidence necessary to substantiate his claim.  
Since that time, however, the Court has issued a decision 
imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet had the opportunity to 
issue a letter complying with these additional requirements.  
Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his attorney should 
be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date, 
as outlined by the Court in 
Dingess/Hartman.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose 
of clarifying the nature and etiology 
of any current low back disability.  
The claims file must be made available 
to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide a 
diagnosis for all pathology of the 
veteran's low back identified on 
examination.  For each diagnosis, the 
examiner should further be asked to 
provide an opinion as to whether it is 
at least as likely as not that any such 
pathology is etiologically related to 
the veteran's active service or any 
incident therein.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.  
The report of examination should 
include a complete rationale for all 
opinions rendered.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his attorney 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




